Citation Nr: 0115104	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease at the C6-7 level with traumatic 
arthritis of the cervical spine, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from December 1966 
to April 1967 and from March 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for degenerative disc disease at the C6-7 level 
with traumatic arthritis of the cervical spine and assigned a 
20 percent evaluation to this disability, effective from 
August 1994.  Thereafter, in November 1999, the veteran's 
claims folder was transferred to the RO in No. Little Rock, 
Arkansas.  

In a May 2001 statement, the veteran's representative raised 
the issue of entitlement to special monthly compensation 
benefits.  This issue is referred to the RO for appropriate 
action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

While on active duty in 1968 the veteran sustained an injury 
to the cervical spine.  Service connection has been granted 
for degenerative disc disease at the C6-7 level with 
traumatic arthritis of the cervical spine, currently 
evaluated as 20 percent disabling.  In November 1993, the 
veteran was hospitalized at a private facility after being 
involved in an automobile accident.  While hospitalized, he 
underwent a C2-C7 decompression laminectomy.  X-rays taken of 
the veteran's cervical spine in November 1993 showed limited 
flexion and extension as well as bony bridging from C3-C6 
anteriorly.  Magnetic resonance imaging indicated no 
traumatic injury to his cervical spine but demonstrated 
severe diffuse arthritic change with large anterior spurs 
from C3 through C6; posterior disc herniations at C3-4, C4-5, 
and C6-7; relative canal stenosis at C3-4 and C4-5 (most 
severe at C4-5, where the anterior aspect of the thecal sac 
was entirely effaced and there was some flattening of the 
cervical spine cord on the axial images with a maximal a-p 
dimension of the cord of approximately 7 millimeters).  

Subsequent medical reports contain the following diagnostic 
impressions: C2-C7 decompression laminectomy, relative canal 
stenosis at C3-4 and C4-5, C5 incomplete myelopathy with 
central cord pattern and severe spasticity, and C4-5 
tetraplegia 

Multiple medical opinions have been obtained which discuss 
the relationship, if any, between the service connected 
cervical spine disorders and the neck pathology following the 
November 1993 automobile accident.  In a June 1994 
administrative decision the RO determined that the injuries 
sustained in the November 1993 automobile accident were the 
result of the veteran's own willful misconduct.

A VA medical record dated in March 1997 includes an opinion 
that it was possible that the veteran's remote in-service 
neck injury did contribute to the spondylosis which, in turn, 
contributed to the central cord injury which he sustained in 
1993.  In a June 1997 statement, a private physician, Dr. F. 
L. C., expressed an opinion that the bridging of the 
veteran's vertebral bodies from C3 to C6 which was exhibited 
in 1993 was related to the trauma that he sustained in the 
1968 accident.  

In a September 1997 statement a VA physician, expressed an 
opinion that the records do not provide evidence that the 
veteran's in-service cervical spine pathology is related to 
his current residuals of injury, degenerative disease of his 
cervical spine, and spinal cord damage.  This physician 
stated that the veteran's current partial tetraplegia was a 
direct result of the contusion to his cervical cord that he 
sustained in the November 1993 motor vehicle accident.  

The veteran's private physician, Dr. C. N. B has submitted 
several statements, on the veteran's behalf indicating that 
the veteran's initial automobile accident during service 
injured his cervical spine, ligaments, and disc spaces and 
precipitated an accelerated osteoarthritic process in his 
cervical spine which created his current severe cervical 
stenosis, severe spinal cord compression, radicular symptoms, 
and long track findings.  

In an statement dated in April 1999, Dr.  B. stated that it 
is very likely that the veteran's 1968 cervical cord injury 
was a causative factor in his spondylosis and his development 
of severe diffuse spinal canal stenosis maximal at C3-4-5; 
that the spondylosis/spinal canal stenosis was the major 
causative factor in his central cord injuries that he 
sustained in the 1993 motor vehicle accident; and that his 
current neurological dysfunctions are all likely secondary to 
his central cord syndrome and his spinal cord myelomalacia.  

A private MRI of the cervical spine showed two lesions, which 
were consistent with gliosis from previous trauma.

In a May 2000, Dr. B. stated, that based on a review of the 
veteran's medical records, the veteran's current disability 
was caused by the 1968 in-service automobile accident.  
Dr. B. reported that this initial serious accident damaged 
the veteran's neck ligaments, which resulted in the 1982 
x-ray findings of advanced cervical arthritis, which in turn 
narrowed his cervical spine canal diameter and caused the 
central cord syndrome that he sustained during the 1993 
automobile accident.  In view of these facts the Board is of 
the opinion that a current specialized examination should be 
conducted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO is requested to furnish the 
veteran appropriate release of information 
forms in order to obtain copies of any VA 
and private medical records pertaining to 
cervical spine treatment since his release 
of active duty to the present which have 
not been previously submitted. 

3.  The RO should request the outpatient 
clinics at the VA facilities North Texas 
Health Care System, Houston, and 
Shreveport to furnish copies of records of 
current treatment that the veteran has 
received for his cervical spine disorders. 

4.  Thereafter, the veteran should be 
afforded a VA examination by a board 
consisting of an orthopedist and 
neurologist to determine the severity of 
his service-connected degenerative disc 
disease at the C6-7 level with traumatic 
arthritis of the cervical spine.  The 
claims folder, and a copy of this remand, 
should be made available to the examiners, 
and the examinesr should verify in the 
report that the claims folder was 
reviewed.  All tests and studies deemed 
necessary should be completed.  

It is requested that the examination 
include range of motion testing and what 
constitutes normal range of motion of the 
cervical spine.  The examiners are 
requested to identify, to the extent 
possible, all symptoms and findings, which 
are attributable to or a manifestation of 
the service-connected degenerative disc 
disease at the C6-7 level with traumatic 
arthritis of the cervical spine, the 
result of the inservice 1968 injury, 
versus the injury which occurred in 
November 1993.  The examiners' attention 
is directed to the numerous medical 
opinions on file.  A complete rational for 
any opinion expressed should be include in 
the examination report.

5.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
rating greater than 20 percent for the 
service-connected degenerative disc 
disease at the C6-7 level with traumatic 
arthritis of the cervical spine, to 
include consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




